Per Curiam.

It is true that the prisoner’s confession must be taken together, and it must also be taken as true. From that confession it must be considered as proved, that he was present and assenting; and, since he alone was to derive benefit from the act, the jury were justified in inferring that he procured it to be done. The evidence was quite sufficient to satisfy the jury that the prisoner committed the crime, either with his own hand, or by the hand of another; and there is no ground for setting aside their verdict.
The motion for a new trial was overruled.
ADDITIONAL NOTE.
[See Cayford’s case, 7 Greenl. 57__Vance vs. Vance, 8 Greenl. 132. — Ham & ease, 2 Fairf. 391. — F. H.]